Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 00/27/2019, 05/05/2020, 09/11/2020 and 09/22/2020 have been considered by the examiner.

Claim Status
Claims 1-19 are being examined on the merits in this office action


Claim Rejections - 35 USC § 103 - Withdrawn
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Kunit et al. in (Res Rep Urol. 2014; 6: 67–70) in view of Shore et al. in (Ther. Adv. Urol. 2019, Vol. 11: 1–16) is withdrawn due to applicants’ arguments.

Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation “the answer to question #7” in lines 3 of claim 8 and 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether question #7 of the IPSS still remains unchanged in 2021. The scope of claim 8 and 9 is therefore not clear.
Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunit et al. in (Res Rep Urol. 2014; 6: 67–70) in view of Peyronnet et al. in (European urology focus 4 (2018) 17–24).
Kunit teaches a method of treating BPH and LUTS, using NX-1207, which is another name for Fexapotide triflutate (p. 68, right col. 1, 2nd para., line 6-13). Kunit further teaches that the patient suffers from moderate to severe LUTS (p. 68, right col., line 15-16). Kunit further 
Kunit does not teach a method wherein FT is administered at least more than year after first administration.
Peyronnet et al. discloses several treatments for LUTS and discloses intraprostatic injections of NX-1207 have been demonstrated to be associated with symptomatic improvement in males with LUTS (p. 20, right column, section 3.2.1, line 3-4). Peyronnet further discloses that during the phase 3 trials that reinjections was performed every 4.27 year on average (p. 20, right column, section 3.2.1, line 6-12). Peyronnet further discloses that there was a mean change in International Prostate Symptom Score (IPSS]: -5.7 and -4.0 in the NX-1207 and placebo groups, respectively (p. 20, right column, section 3.2.1, line 6-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Kunit that has been successful in treating BPH and LUTS in general, and use it to enhance the treatment of irritative and obstructive symptoms of LUTS by a second administration or reinjection of FT, as taught by Peyronnet since Peyronnet discloses that FT demonstrated symptomatic improvement in males with LUTS. A skilled artisan would have had a reasonable expectation of success in modifying the method of Kunit with the teachings of Peyronnet which discloses reinjection of FT because Peyronnet discloses that 
Regarding claim 2, Kunit discloses that the drug is dispensed in phosphate-buffered saline at physiological pH 7.4 (p. 68, right column, line 13-14) which is an example of a carrier.
Regarding claim 3, Kunit discloses that patients were administered 2.5 mg, 5 mg, and 10 mg of NX-1207 (p. 68 right col., 3rd paragraph, line 6-7).
Regarding claim 4, Kunit discloses NX1207 is administered by transrectal intraprostatic injection under ultrasound guidance (abstract).
Regarding claim 5, 6 and 7, Kunit discloses a method of treating BPH and LUTS, using NX-1207 (p. 68, left col., 3rd para., line 1-2) and that the patient suffers from moderate to severe LUTS (p. 68, right col., line 16) and that the symptoms of LUTS are nocturia, frequent urination, urgency, weak stream, and incomplete emptying of the bladder (p. 67, line 6-8). With regards to the second administration of FT Peyronnet makes obvious claims 5 and 6 because the reference discloses a second administration of FT.
Regarding claims 8 and 9, Kunit teaches that patients were administered 2.5 mg, 5 mg, and 10 mg of NX-1207 (p. 68 right col., 3rd paragraph, line 6-7).
Regarding claim 10 and 11, Kunit discloses that the dose of 2.5mg led to a mean decrease in AUASI score to 11.0 (P=0.008 compared to placebo). In addition, Peyronnet discloses that there was a mean change in International Prostate Symptom Score (IPSS]: -5.7 and -4.0 in the NX-1207 and placebo groups, respectively (p. 20, right column, section 3.2.1, line 6-12). With regards to the “decrease in percent…” as recited in claims 10 and 11, the examiner notes that the limitation expresses the intended result of the method step and doesn’t add 
Regarding claim 12-15, Kunit does not explicitly disclose that the LUTS was obstructive LUTS, but Kunit discloses weak stream as some of the symptoms of LUTS which the instant claim 13 recites as one of the symptom of obstructive LUTS. There is therefore an expectation that the treatment disclosed by Kunit would also be successful in treating obstructive LUTS. Kunit teaches that patients were administered 2.5 mg, 5 mg, and 10 mg of NX-1207 (p. 68 right col., 3rd paragraph, line 6-7). With regards to the second administration of FT Peyronnet makes obvious claims 5 and 6 because the reference discloses reinjection of FT. Even though Peyronnet does not disclose the dose of FT, Kunit discloses several doses and a skilled artisan would be motivated to use the dosage disclosed by Kunit. 
With regards to the limitation of “improvement in percent reduction” as cited in claims 16-19, MPEP 2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step of claim 1 and is given little patentable weight.

Double Patenting - New
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-14, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of copending Application No. 16/410,658 (PGPub US 2020/0360465). Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘658 claims a method of treating LUTS comprising administering FT in the amount of 2.5mg (claims 1-3) and method of administration such as intravenously, and treatment of irritative and obstructive symptoms (see claims 5-12). Application ‘658 further recites expected results as shown in claims 8-9, and 13-16.
Please note that the instant application teaches a method of enhancing the efficacy of FT in the treatment of LUTS comprising administering FT in the amount of 2.5mg (see claim 1 and 2) and the method of administration including intravenously (claim 3) and treatment of 
Therefore, claims 1-16 of the copending application anticipate the instantly rejected claims 1-8, 10-14 and 16-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see applicants’ arguments, filed 01/22/2021, with respect to the rejection(s) of claims 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.

Conclusion
Claims 1-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654